Citation Nr: 9930935	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella of the right knee currently evaluated as 10 percent 
disabling. 

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for chondromalacia and degenerative joint disease 
of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 to January 
1973.

Service connection for chondromalacia patella and Pellegrini-
Stieda disease of the left knee was denied in an unappealed 
rating action in March 1982.  

This appeal arises from an April 1997 decision by the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for a left knee condition.    

The veteran raised the issue of service connection for a 
cardiovascular disorder in a Statement in Support of Claim 
dated in November 1997.  However, he withdrew this issue in 
correspondence received in May 1998.  During the August 1999 
hearing held in Washington, D.C., the veteran's 
representative raised the issue of clear and unmistakable 
error in the March 1982 rating decision that combined the 
right knee disability with the service-connected right thigh 
disability rather than creating a separate rating for each 
condition.  This issue is referred to the RO for appropriate 
action.

The issue of entitlement to an increased rating for the right 
knee disorder will be addressed in the REMAND section of this 
decision.



FINDINGS OF FACT

1.  A March 1982 rating decision denied entitlement to 
service connection for chondromalacia patella and Pellegrini-
Stieda disease of the left knee.

2.  An April 1997 rating decision declined to find that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a left knee 
condition.

3.  Evidence received since the March 1982 decision includes 
evidence that is not cumulative or duplicative of evidence 
previously of record and is sufficiently relevant and 
probative that it must be considered together with the 
evidence already of record to fairly decide the case.


CONCLUSIONS OF LAW

1.  The unappealed decision of the RO in March 1982, denying 
the veteran's claim of entitlement to service connection for 
chondromalacia patella and Pellegrini-Stieda disease of the 
left knee, is final.  38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 
3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for 
chondromalacia and degenerative joint disease of the left 
knee, post arthroscopic surgery.  38 U.S.C.A. 5108 (West 
1991); 38 C.F.R. 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A rating action in March 1982 denied service connection for a 
left knee disorder.  The veteran did not file a timely appeal 
to this decision.  The evidence if record at the time of that 
decision consisted of the veteran's service records, a 
December 1981 statement from L.G. Thacher, a chiropractor, a 
December 1981 statement and attached office records from 
Murray K. Seidel, M.D.  The RO concluded that there was no 
left knee etiology that could be related to service.

In March 1997, the veteran requested that his claim for 
service connection for a left knee disorder be reopened.  He 
alleged injury to the knee in service.  He has consistently 
maintained that the left knee was directly injured during 
service.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  Thus, the Board must perform a three-step analysis 
when a veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203, 206 (1999).  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which stated that "new" evidence was "material" if 
it raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim would 
change); Elkins v. West, 12 Vet. App. 209, 218 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

Evidence received since the 1982 RO action consists of: 
treatment notes and operation reports dated from January to 
May 1997 from Kevin S. Scully, M.D..  These records are 
negative for a medical opinion linking the veteran's left 
knee condition to his active service either directly or on a 
secondary basis.  It is reflected that the veteran underwent 
a left partial medical and partial lateral meniscectomy.

A May 1997 evaluation form from Dr. Scully states that the 
veteran was temporarily disabled from walking due to a tear 
of the medial meniscus.  

A June 1997 VA orthopedic examination report states that the 
veteran's knees hurt all the time.  The left knee revealed 
evidence of a recent surgery.  Following examination, the 
diagnoses were chondromalacia patella of the right knee and 
post status arthroscopic surgery medial and lateral 
meniscectomy with chondromalacia of the left knee caused by 
degenerative joint disease.  The examiner stated that the 
claims file had been reviewed and that the veteran had no 
problems with his left knee until he had severe back 
problems.  The examiner opined that since the veteran had 
chondromalacia of both knees along with an apparent recent 
medial and lateral tear on the left, that the service-
connected right knee disability did not initiate or aggravate 
the veteran's left knee condition.  

A June 1997 treatment note from Dr. Scully states that the 
veteran brought VA medical records that indicated that he 
should be service-connected for knee disabilities as a result 
of parachute jump injuries.  It was not indicated whether the 
physician reviewed the records.

A November 1997 VA orthopedic consultation report revealed 
bilateral patellofemoral degeneration.  

A December 1997 letter from Dr. Scully related the veteran's 
inservice injuries to the knees.  He referred to the knees in 
general, without going into the specifics of either knee.  He 
opined that the veteran's knee injuries were service-
connected.

A September 1998 VA administrative review of the case cites 
an undated treatment note from Hubert A. Eaton, M.D., as 
relating a history by the veteran of trauma to his knees 
during active service.

A July 1999 statement from Dr. Scully reported that the 
veteran gave a history of a service-related knee injury.  

During his hearing before a member of the Board in August 
1999 the veteran testified that he first sought treatment for 
both knees in 1969, but the right one was the one that 
bothered him the most.  He described the circumstances 
resulting in the left knee injury.  He stated that he has 
almost constant excruciating knee pain.  

The veteran's testimony before a member of the Board and the 
December 1997 letter from Dr. Scully are new, as they were 
not before the RO at the time of the most recent denial.  The 
personal testimony indicates that the veteran's right knee 
pain is more severe than in the past, that he now has a 
giving way problem as well as spasms.

The December 1997 letter from Dr. Scully contains an opinion 
that the veteran's problems with both knees are attributable 
to his active service.  The record also indicates that Dr. 
Scully has seen at least part of the claims file in addition 
to examining and treating the veteran so that he has not 
relied entirely on a history as related by the veteran.  

The Board finds that the evidence submitted since the last 
denial is so significant that it must be considered to fairly 
adjudicate the case.  Accordingly, the evidence submitted 
since the March 1982 denial is new and material and the claim 
of entitlement to service connection for chondromalacia and 
degenerative joint disease of the left knee post arthroscopic 
surgery is reopened.

Because new and material evidence has been submitted, the 
case is reopened and the Board must now consider the claim 
based on all the evidence of record.  As discussed above, 
immediately upon reopening a claim, the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. 5107(a).  
Winters. 

A well-grounded claim is plausible, meritorious on its own, 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Moreau v. Brown, 9 Vet. App. 389, 393 
(1996).  For purposes of determining whether a claim is well 
grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  In 
order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

A review of the records reflects that service medical records 
include a notation that the veteran suffered a stone bruise 
to the left knee.  His private physician has opined that the 
present left knee impairment is the result of inservice 
injury.  To the extent that this statement creates a nexus 
between present left knee impairment and direct incurrence of 
a left knee injury in service, the claim is well-grounded.  
In conclusion, the Board finds that the veteran's claim for 
direct service connection for a left knee disorder is well-
grounded.  38 U.S.C.A. 5107(a); 38 C.F.R. 3.102; Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).


ORDER

New and material evidence, having been submitted, the claim 
for service connection for chondromalacia and degenerative 
joint disease of the left knee is reopened and found to be 
well grounded.


REMAND

Regarding the issue of an increased rating for the right knee 
disorder, a veteran's assertion of an increase in severity of 
a service-connected disorder constitutes a well-grounded 
claim requiring the VA fulfill the statutorily required duty 
to assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a 
new claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Concerning the issue of service connection for a left knee 
disorder, as stated above, new and material evidence has been 
presented to reopen this claim.  A review of this evidence 
reveals that there is a sufficient evidentiary basis to find 
the claim well-grounded.  However, there appears to be a 
conflict as to the origin of the left knee disorder, with the 
veteran's private doctor alleging direct incurrence of a left 
knee disorder, and VA doctors finding no evidence of direct 
incurrence.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

For the above reasons the case is REMANDED for the following:

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's right and left knee 
conditions not already part of the claims 
file from November 1997 to present.

2.  The RO should obtain copies of all 
treatment records pertaining to the 
veteran's knee conditions from Dr. Scully 
from June 1997 to present.  The RO should 
ascertain whether the veteran has 
received treatment for his knee 
conditions from any other private care 
giver.  If so, after obtaining complete 
names and addresses the RO should obtain 
any treatment records pertaining to the 
veteran's knee conditions.

3.  The RO should schedule the veteran 
for a VA orthopedic examination of both 
knees.  Regarding the right knee, the 
examiner is to determine the severity and 
extent of any right knee impairment.  All 
indicated tests and studies, to include 
X-rays and range of motion studies, 
should be performed as deemed necessary 
by the examiner.  The examiner is asked 
to identify and describe any current 
symptomatology associated with 
chondromalacia patella of the right knee 
including any functional loss due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  Concerning the 
left knee, the examiner is requested to 
examine the left knee and render an 
opinion as to whether any inservice 
injury to the left knee resulted in the 
current impairment.  The examiner is to 
provide comprehensive reasons and bases 
for any opinion rendered.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  In this regard, the 
examiner is specifically asked to 
indicate in the examination report 
whether the claims folder was reviewed. 
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issues of entitlement to 
an increased rating for chondromalacia 
patella of the right knee and service 
connection for chondromalacia and 
degenerative joint disease of the left 
knee.  

If any determination remains adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Thereafter, the claims file, including the 
above requested evidence, should be returned to this Board 
for appellate review, if in order.  No action is required by 
the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







